Title: From Thomas Jefferson to James E. Dekay, 18 October 1823
From: Jefferson, Thomas
To: Dekay, James E.


                        Sir
                        
                            Monticello
                            Oct. 18. 23.
                        
                    I return thanks to the Directors of the Lyceum of Nat. hist. of New York and to yourself for the kind attention of sending me the 1st No of their Annals. the preservn of such tracts as this No contains is well worthy of their care and science, and with my wishes that they may furnish the scientific world with many more of equal value I tender to them & to yourself the assurance of my high considn.
                        Th: J.
                    